BETTS, District Judge.
This vessel and cargo left Sabine Pass, Texas, September 6, 1862, destined to Havana with a cargo of cotton. On her previous voyage she arrived at Sabine Pass with a miscellaneous cargo. Both in going out and returning she had violated the blockade, the master and owners knowing it to be existing. No paper title to the vessel is shown. It appears, by the examination of the master that she was laden by residents of Sabine Pass. He had heard that she was owned by an Englishman, but does not know who the owner was. if a foreigner. No person intervenes to claim vessel and cargo. No principle or question of law *211arises out of the testimony demanding dis-oussion by the court. The case is a bald one, void of all semblance of justification or apology. The vessel and cargo were palpably enemy property, and the vessel was put boldly into illicit traffic, as a fixed course of business, in carrying on vigorously a trade in violation of public law, and in aid and support of hostilities against the government of the United States. The condemnation and forfeiture of the vessel and cargo are accordingly decreed.